DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 18, 2022 has been entered. Claims 1-15 and 17-18 remain pending in the application. Claim 16 has been cancelled. Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed February 18, 2022.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the argument that Uehara et al. (US 2016/0354288) does not disclose a proximal opening with a pair of slots that extend radially outward on opposite edges of the proximal opening as required by the amended independent claims, the examiner respectfully disagrees. It is agreed that Uehara, in the embodiment disclosed in Figures 1A-2B discussed in the Non-Final Rejection mailed 02/18/22, does not disclose a pair of slots as claimed. However, Uehara in the embodiment of Figures 5A-6C does disclose an adapter cap (320) ; Figures 5A-6B), comprising a proximal opening (opening along extending portions 325 to lower face 324a; Figure 5B) with a pair of slots (space between the pair extending portions 325; Figure 5B) that extend radially outward on opposite edges of the proximal opening (Figure 5B, wherein the spaces extend radially outward from the outer diameter of second female threading 22 to the outer surface of lock portion 320), as detailed below with respect to claims 1, 10, and 14. 
Claim Objections
Claim 17 is objected to because there is a typographical error regarding “the proximal protion” instead of “the proximal portion” in line 2. 
Claim 18 is objected to because there is a lack of antecedent basis for “the length of the adapter cap” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Uehara et al. (US 2016/0354288).
Regarding claim 10, Uehara teaches an adapter cap (lock portion 320; Figures 5A-6B), comprising: distal internal threads (first female threading 21); proximal internal threads (second female threading 22), wherein an inner diameter of the proximal internal threads is less than an inner diameter of the distal internal threads (Figure 5D); and a proximal opening (opening along extending portions 325 to lower face 324a; Figure 5B) with a pair of slots (space between the pair extending portions 325; Figure 5B) that extend radially outward on opposite edges of the proximal opening (Figure 5B, wherein the spaces extend radially outward from the outer diameter of second female threading 22 to the outer surface of lock portion 320).

Regarding claim 11, Uehara teaches the adapter cap of claim 10, wherein the distal internal threads (first female threading 21) are configured to threadingly couple with external threads of a female luer fitting (“The male connector 1 and the female connector 920 can be connected by inserting the male luer 11 into the insertion portion 921 and screwing the first female threading 21 and the male threading 925 together.” [0083]; “The male luer 11 and the first female threading 21 that surrounds the male luer 11 are compliant with the above-described male connector 910 of ISO 80369-3 (FIGS. 11A and 11B). Accordingly, the male connector 3 can be connected to the female connector 920 compliant with ISO 80369-3 (FIGS. 12A and 12B).” [0135]).

Regarding claim 12, Uehara teaches the adapter cap of claim 10, wherein the proximal internal threads (second female threading 22) are disposed adjacent the proximal opening (Figures 5B and 5D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2018/0078753) in view of Uehara et al. (US 2016/0354288).
Regarding claim 1, Jones teaches a fluid delivery adapter system, comprising: a delivery adapter (insert 600, unlabeled in Figure 4B, see annotated Figures 4B and 6B below), comprising: a proximal portion (see annotated Figures 4B and 6B below) configured to couple with a male luer fitting (Figures 4B and 6B); a distal portion (see annotated Figures 4B and 6B below) comprising: a tapered protrusion (see labeled in annotated Figures 4B and 6B below); an adapter cap (jacket 615, unlabeled in Figure 4B; see annotated Figures 4B and 6B below), comprising: a first section of internal threads (see annotated Figures 4B and 6B below) and a proximal opening (Figures 4B and 6A); and a valved adapter (access device 405), comprising: external threads (at proximal end of access device 405; Figure 4A) configured to threadingly couple with the first section of internal threads (“an interior of the male connector 400 may be threaded to engage with the external wall of the female connector 700 of the access device 405 upon the complete engagement of the connectors as an interlocking mechanism” [0046]; Figures 7A-7D); and a valve member (female elastomeric member 420) disposed within the housing (Figure 4B).
Jones fails to explicitly teach the distal portion of the delivery adapter comprises a threaded lug disposed on a surface of the tapered protrusion; and the adapter cap comprises a second section of internal threads configured to threadingly couple with the threaded lug; and a proximal opening with a pair of slots that extend radially outward on opposite edges of the proximal opening. 
Uehara teaches a fluid delivery adapter system (male connector 3 and female connector 920), comprising: a delivery adapter (luer portion 310) comprising a proximal portion (base end portion 18) and a distal portion comprising a tapered protrusion (tubular male luer 11 and tubular portion 313) and a threaded lug (spiral protrusion 14) disposed on a surface of the tapered protrusion (Figure 5A); and an adapter cap (lock portion 320), comprising: a first section of internal threads (first female threading 21); and a second section of internal threads (second female threading 22) configured to threadingly couple with the threaded lug (“the lock portion 320 is rotated relative to the luer portion 310, thus screwing the spiral protrusion 14 and the second female threading 22 together.” [0131]; Figure 6B); and a proximal opening (opening along extending portions 325 to lower face 324a; Figure 5B) with a pair of slots (space between the pair extending portions 325; Figure 5B) that extend radially outward on opposite edges of the proximal opening (Figure 5B, wherein the spaces extend radially outward from the outer diameter of second female threading 22 to the outer surface of lock portion 320).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the delivery adapter of Jones to include a threaded lug disposed on a surface of the tapered protrusion and to modify the adapter cap of Jones to include a second section of internal threads configured to couple with the threaded lug and a proximal opening with a pair of slots based on the teachings of Uehara to provide a connector system that can easily be fully separated and sanitized while also preventing unintentional separation between connectors (Uehara [0013-0015]) and ensure that the operator can be tactilely alerted when the connector system is fully locked together (Uehara [0131]).

Regarding claim 2, modified Jones teaches the fluid delivery adapter system of claim 1, wherein the proximal portion comprises: a tapered bore configured to receive the male luer fitting; and external threads configured to engage with internal threads of a threaded collar of the male luer fitting (see annotated Figures 4B and 6B below).


[AltContent: arrow][AltContent: arrow][AltContent: textbox (Proximal portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal portion with
tapered protrusion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Adapter cap with first section of internal threads)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tapered bore)][AltContent: textbox (External threads)]
Regarding claim 3, modified Jones teaches the fluid delivery adapter system of claim 1, wherein the distal portion further comprises a bore in fluid communication with the tapered bore (Figures 4B and 6B).

Regarding claim 4, modified Jones teaches the fluid delivery adapter system of claim 1, wherein the adapter cap is configured to be releasably coupled to the valved adapter (“the female elastomeric member 420 may be partially restrained by the top and bottom sections, allowing the female elastomeric member 420 to return to a starting position after the removal of an attaching male connector” [0039]; “an interior of the male connector 400 may be threaded to engage with the external wall of the female connector 700 of the access device 405 upon the complete engagement of the connectors as an interlocking mechanism” [0046]; wherein the male and female connectors are designed to both thread together and separate). 

Regarding claim 5, modified Jones teaches the fluid delivery adapter system of claim 1, wherein the valve member is actuatable by the tapered protrusion (Figures 7A-7D; “Referring now to FIG. 7D, illustrating the complete engagement of the male and female connectors (i.e., the male connector is seated against the female connector of the access device), the internal cannula 425 penetrates through the male elastomeric member 415 and into the male connector 400 to provide a direct fluid-flow path between the male and female connectors.” [0046]).

Regarding claim 6, modified Jones teaches the fluid delivery adapter system of claim 1, wherein the delivery adapter is configured to be coupled to a fluid delivery device (Figure 4B and 6B, wherein the proximal end of the male connector 400 and insert 600 are capable of being coupled to a fluid delivery device. Noted that the fluid delivery device is not positively recited or claimed).

Regarding claim 7, modified Jones teaches the fluid delivery adapter system of claim 6, wherein the fluid delivery device comprises a syringe (Figure 4B and 6B, wherein the proximal end of the male connector 400 and insert 600 are capable of being coupled to a fluid delivery device that is a syringe. Noted that the fluid delivery device and syringe are not positively recited or claimed).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2018/0078753) in view of Uehara et al. (US 2016/0354288) as applied in claim 1 above, and further in view of Deighan et al. (US 2010/0283238).
Regarding claim 8, modified Jones teaches the fluid delivery adapter system of claim 1. Modified Jones fails to explicitly teach the proximal opening of the adapter cap is configured to prevent passage of a male luer fitting through the proximal opening. Deighan teaches a medical connector system (system 10), wherein the threaded proximal opening (threaded receptacle 38) of a connector (female connector 14) is configured to prevent passage of a male luer fitting (male luer-lock of syringe 80) through the proximal opening (Figure 7A; “FIG. 7A shows a failed connection between the female connector 14 and a male luer-lock syringe 80. The luer tip engages but cannot enter the receptacle 38, so that connection is not achieved” [0051]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the proximal opening of the adapter cap of Jones to be configured to prevent passage of a male luer fitting through the proximal opening based on the teachings of Deighan to prevent improper coupling of a vascular fluid delivery device to a connector of a feeding tube or vice versa (Deighan [0003], [0044]). 

Regarding claim 9, modified Jones teaches the fluid delivery adapter system of claim 8, wherein the tapered protrusion is configured to be disposed through the proximal opening (Figures 4B and 6B; “The insert 600 may be joined to the jacket 615 by a locking mechanism 625 which secures the elastomeric members 605 and 610 between the two rigid members” [0040]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (US 2016/0354288) in view of Deighan et al. (US 2010/0283238).
Regarding claim 13, Uehara teaches the adapter cap of claim 10. Uehara fails to explicitly teach the proximal opening is configured to prevent passage of a male luer fitting through the proximal opening. Deighan teaches a medical connector system (system 10), wherein the threaded proximal opening (threaded receptacle 38) of a connector (female connector 14) is configured to prevent passage of a male luer fitting (male luer-lock of syringe 80) through the proximal opening (Figure 7A; “FIG. 7A shows a failed connection between the female connector 14 and a male luer-lock syringe 80. The luer tip engages but cannot enter the receptacle 38, so that connection is not achieved” [0051]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the proximal opening of the adapter cap of Uehara to be configured to prevent passage of a male luer fitting through the proximal opening based on the teachings of Deighan to prevent improper coupling of a vascular fluid delivery device to a connector of a feeding tube and vice versa (Deighan [0003], [0044]). 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hino et al. (JP 2013-42859, 09/23/20 Foreign Patent Document Cite No 1, with citations from machine English translation accessed from EPO) in view of Uehara et al. (US 2016/0354288).
Regarding claim 14, Hino teaches a method of reducing the risk of inadvertent coupling of a fluid delivery device to a vascular access line ([0065]), the method comprising: providing a fluid delivery device (syringe 25) with a delivery adapter (connector 20); and providing a compression device (hemostatic device 10) with an adapter cap (cap portion 29) configured to couple to the delivery adapter (Figure 5); wherein the delivery adapter is configured to couple to the cap (Figure 5b-2); wherein at least one end of the adapter cap is not configured to couple directly to a standard luer fitting (Figure 2, due to projections 37); and wherein at least one end of the delivery adapter is not configured to couple directly to a standard luer fitting (Figure 2, due to large diameter portion 42; [0065]).
Hino fails to explicitly teach the adapter cap comprises: distal internal threads; proximal internal threads, wherein an inner diameter of the proximal internal threads is less than an inner diameter of the distal internal threads; and a proximal opening with a pair of slots that extend radially outward on opposite edges of the proximal opening. Uehara teaches a method of reducing the risk of inadvertent coupling between fluid connectors (“prevent mistaken connection with a connector used in a field other than enteral nutrition.” [0008]), the method comprising providing a delivery adapter (luer portion 310) and an adapter cap (lock portion 320; Figures 5A-6B), wherein the adapter cap comprises: distal internal threads (first female threading 21); proximal internal threads (second female threading 22), wherein an inner diameter of the proximal internal threads is less than an inner diameter of the distal internal threads (Figure 5D); and a proximal opening (opening along extending portions 325 to lower face 324a; Figure 5B) with a pair of slots (space between the pair extending portions 325; Figure 5B) that extend radially outward on opposite edges of the proximal opening (Figure 5B, wherein the spaces extend radially outward from the outer diameter of second female threading 22 to the outer surface of lock portion 320). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the delivery adapter and adapter cap utilized in the method of Hino to include that the adapter cap comprises distal internal threads, proximal internal threads, and a proximal opening with a pair of slots based on the teachings of Uehara to provide a connector system that can easily be fully separated and sanitized while also preventing unintentional separation between connectors (Uehara [0013-0015]) and ensure that the operator can be tactilely alerted when the connector system is fully locked together (Uehara [0131]).

Regarding claim 15, modified Hino teaches the method of claim 14, wherein the delivery adapter (second body 22) comprises: a tapered protrusion (nozzle portion 48; Figure 4). Modified Hino fails to explicitly teach the delivery adapter comprising a tapered protrusion; and a threaded lug disposed on a surface of the tapered protrusion. Uehara teaches a method of reducing the risk of inadvertent coupling between fluid connectors (“prevent mistaken connection with a connector used in a field other than enteral nutrition.” [0008]), the method comprising providing a delivery adapter (luer portion 310) and an adapter cap (lock portion 320), wherein the delivery adapter comprises a tapered protrusion (tubular male luer 11 and tubular portion 313); and a threaded lug (spiral protrusion 14) disposed on a surface of the tapered protrusion (Figure 5A). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the delivery adapter and adapter cap utilized in the method of Hino to include that the delivery adapter comprises a tapered protrusion having a threaded lug based on the teachings of Uehara to provide a connector system that can easily be fully separated and sanitized while also preventing unintentional separation between connectors (Uehara [0013-0015]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2018/0078753) in view of Uehara et al. (US 2016/0354288) as applied in claim 1 above, and further in view of Stroup (US 2011/0048540).
Regarding claim 17, modified Jones teaches the fluid delivery adapter system of claim 1. Jones fails to explicitly teach the delivery adapter further comprises a grip portion disposed between the distal portion and the proximal protion, and wherein the grip portion comprises a hexagonal shape. Stroup teaches a fluid delivery adapter (passive connection assembly 200) comprising a delivery adapter (outer shell 210; Figures 7A-7B) comprises a grip portion (outer surface 211) disposed between the distal portion and the proximal protion (Figures 7A and 8A), and wherein the grip portion comprises a hexagonal shape (“the outer shell 210 has a hexagonal shaped outer surface 211” [0177]). Before the effective filing date for the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the delivery adapter of Jones to have a hexagonal shaped grip portion based on the teachings of Stroup to facilitate gripping and manipulation of the delivery adapter during connection and disconnection (Stroup [0177]).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (US 2016/0354288) in view of Stroup (US 2011/0048540).
Regarding claim 18, Uehara teaches the adapter cap of claim 10. Uehara fails to explicitly teach the adapter cap further comprises a plurality of gripping members that extend along the length of the adapter cap and are spaced radially apart on an outer surface of the adapter cap. Stroup teaches an adapter cap (outer shell 210; Figures 7A-4B) comprises a plurality of gripping members (formed by vertices of hexagonal outer surface (“the outer shell 210 has a hexagonal shaped outer surface 211” [0177]) that extend along the length of the adapter cap and are spaced radially apart on an outer surface (outer surface 211) of the adapter cap (Figure 7A). Before the effective filing date for the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the adapter cap of Uehara to include a plurality of gripping members based on the teachings of Stroup to facilitate gripping and manipulation of the adapter cap during connection and disconnection (Stroup [0177]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/            Examiner, Art Unit 3783                                                                                                                                                                                            /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783